


117 HR 1366 IH: Protect the Youth Vote Act of 2021
U.S. House of Representatives
2021-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 1366
IN THE HOUSE OF REPRESENTATIVES

February 25, 2021
Mr. Pappas (for himself, Mr. Neguse, Mr. Gallego, Ms. Meng, and Mrs. Murphy of Florida) introduced the following bill; which was referred to the Committee on the Judiciary

A BILL
To enforce the Twenty-sixth Amendment, and for other purposes.


1.Short titleThis Act may be cited as the Protect the Youth Vote Act of 2021. 2.FindingsCongress finds the following:
(1)The right to vote is a fundamental right of citizens of the United States. (2)The Twenty-sixth Amendment of the United States Constitution guarantees that The right of citizens of the United States, who are eighteen years of age or older, to vote shall not be denied or abridged by the United States or by any State on account of age.. 
(3)The Twenty-sixth Amendment of the United States Constitution grants Congress the power to enforce the Amendment by appropriate legislation. (4)The language of the Twenty-sixth Amendment closely mirrors that of the Fifteenth Amendment and the Nineteenth Amendment. Like those Amendments, the Twenty-sixth Amendment not only prohibits denial of the right to vote but also prohibits any actions that abridge the right to vote.
(5)Youth voter suppression undercuts participation in our democracy by introducing arduous obstacles to new voters and discouraging a culture of democratic engagement. (6)Voting is habit forming, and allowing youth voters unobstructed access to voting ensures that more Americans will start a life-long habit of voting as soon as possible.
(7)Youth voter suppression is a clear, persistent, and growing problem. The actions of States and political subdivisions resulting in at least four findings of Twenty-sixth Amendment violations as well as pending litigation demonstrate the need for Congress to take action to enforce the Twenty-sixth Amendment. (8)In League of Women Voters of Florida, Inc. v. Detzner (2018), the United States District Court in the Northern District of Florida found that the Secretary of State’s actions that prevented in-person early voting sites from being located on university property revealed a stark pattern of discrimination that was unexplainable on grounds other than age and thus violated university students’ Twenty-sixth Amendment rights.
(9)In 2019, Michigan agreed to a settlement to enhance college-age voters’ access after a Twenty-sixth Amendment challenge was filed in federal court. The challenge prompted the removal of a Michigan voting law which required first time voters who registered by mail or through a third-party voter registration drive to vote in person for the first time, as well as the removal of another law which required the address listed on a voter’s driver license to match the address listed on their voter registration card.  (10)Youth voter suppression tactics are often linked to other tactics aimed at minority voters. For example, students at Prairie View A&M University (PVAMU), a historically Black university in Texas, have been the targets of voter suppression tactics for decades. Before the 2018 election, PVAMU students sued Waller County on the basis of both racial and age discrimination over the County’s failure to ensure equal early voting opportunities for students, spurring the County to reverse course and expand early voting access for students.
(11)The more than 25 million United States citizens ages 18–24 deserve equal opportunity to participate in the electoral process as guaranteed by the Twenty-sixth Amendment. 3.Preventing age discrimination in voting (a)Right To voteNo voting qualification or prerequisite to voting or standard, practice, or procedure shall be imposed or applied by any State or political subdivision in a manner which results in a denial or abridgement of the right of any citizen of the United States to vote on account of age, as provided in subsection (b).
(b)Violation of right To vote
(1)In generalA violation of subsection (a) is established if, based on the totality of circumstances, it is shown that the political processes leading to nomination or election in the State or political subdivision are not equally open to participation by members of a class of citizens protected by subsection (a) in that its members have less opportunity than other members of the electorate to participate in the political process and to elect representatives of their choice: Provided, That nothing in this section establishes a right to have members of a protected class under subsection (a) elected in numbers equal to their proportion in the population. (2)ViolationsA violation under subsection (a) shall include:
(A)Laws or requirements implemented in a State or political subdivision that reduce or abridge the ability for students who attend an institution of higher education and reside in the jurisdiction of the institution while attending the institution to register to vote in elections in that jurisdiction. (B)Addition of seats elected at-large in a State or political subdivision or conversion of one or more seats elected from a single member district to one or more at-large seats or seats from a multi-member district in a State or political subdivision with a significant proportion of youth age voters.
(C)Boundaries of a political subdivision designed to reduce the proportion of the political subdivision’s voting-age population that is comprised of youth age voters in a State or political subdivision with a significant proportion of youth age voters. (D)Requirements for documentation or proof of identity to vote that exceed or are more stringent than the requirements for voting that are described in section 303(b) of the Help America Vote Act of 2002 (52 U.S.C. 21083(b)) or any other requirements for documentation or proof of identity to vote that have the purpose or effect of denying or abridging the right to vote on account of age. 
(E)Reduction of voting materials or alternation of the manner in which such materials are provided or distributed at institutions of higher education, where no similar reduction or alteration occurs in materials provided at other sites for such election. (F)Any reduction, consolidation, or relocation of voting locations, including early, absentee, and election day voting locations in a single political subdivision with a significant proportion of youth age voters. 
4.Federal observers to prevent age discrimination
(a)Federal observersWhenever the Attorney General or an aggrieved person institutes a proceeding under any statute to enforce the voting guarantees of the Twenty-sixth Amendment in any State or political subdivision the court shall authorize the appointment of Federal observers by the United States Office of Personnel Management to serve for such period of time and for such political subdivisions as the court shall determine is appropriate to enforce the voting guarantees of the Twenty-sixth Amendment (1) as part of any interlocutory order if the court determines that the appointment of such observers is necessary to enforce such voting guarantees or (2) as part of any final judgment if the court finds that violations of the Twenty-sixth Amendment, violations of this Act, or violations of any Federal law that prohibits discrimination in voting on the basis of age, justifying equitable relief have occurred in such State or subdivision: Provided, That the court need not authorize the appointment of observers if any incidents of denial or abridgement of the right to vote on account of age, (1) have been few in number and have been promptly and effectively corrected by State or local action, (2) the continuing effect of such incidents has been eliminated, and (3) there is no reasonable probability of their recurrence in the future. (b)JurisdictionIf any action under any statute in which a party (including the Attorney General) seeks to enforce the voting guarantees of the Twenty-sixth Amendment in any State or political subdivision the court finds that violations of the Twenty-sixth Amendment, violations of this Act, or violations of any Federal law that prohibits discrimination in voting on the basis of age, justifying equitable relief have occurred within the territory of such State or political subdivision, the court, in addition to such relief as it may grant, shall retain jurisdiction for such period as it may deem appropriate and during such period no voting qualification or prerequisite to voting, or standard, practice, or procedure with respect to voting different from that in force or effect at the time the action was commenced shall be enforced unless and until the court finds that such qualification, prerequisite, standard, practice, or procedure does not have the purpose and will not have the effect of denying or abridging the right to vote on account of age: Provided, That such qualification, prerequisite, standard, practice, or procedure may be enforced if the qualification, prerequisite, standard, practice, or procedure has been submitted by the chief legal officer or other appropriate official of such State or subdivision to the Attorney General and the Attorney General has not interposed an objection within sixty days after such submission, except that neither the court's finding nor the Attorney General's failure to object shall bar a subsequent action to enjoin enforcement of such qualification, prerequisite, standard, practice, or procedure.
(c)Enforcement by Attorney GeneralThe Attorney General is authorized to monitor and enforce the voting guarantees of the Twenty-sixth Amendment, violations of this Act, or violations of any Federal law that prohibits discrimination in voting on the basis of age, whenever Federal observers are appointed under any provision of Federal law. 5.Determination of voting rights violationFor purposes of this Act, a voting rights violation occurred in a State or political subdivision if any of the following applies:
(1)Final judgement; Violation of Twenty-sixth amendmentIn a final judgment (which has not been reversed on appeal), any court of the United States has determined that a denial or abridgement of the right of any citizen of the United States to vote on account of age, in violation of the Twenty-sixth Amendment, occurred anywhere within the State or subdivision. (2)Final judgement; Violations of this ActIn a final judgment (which has not been reversed on appeal), any court of the United States has determined that a voting qualification or prerequisite to voting or standard, practice, or procedure with respect to voting was imposed or applied or would have been imposed or applied anywhere within the State or subdivision in a manner that resulted or would have resulted in a denial or abridgement of the right of any citizen of the United States to vote on account of age, in violation of section 3.
(3)Final judgement; Denial of declaratory judgementIn a final judgment (which has not been reversed on appeal), any court of the United States has denied the request of the State or subdivision for a declaratory judgment under section 3(b), and thereby prevented a voting qualification or prerequisite to voting or standard, practice, or procedure with respect to voting from being enforced anywhere within the State or subdivision. (4)Objection by Attorney GeneralThe Attorney General has interposed an objection under section 3(b) (and the objection has not been overturned by a final judgment of a court or withdrawn by the Attorney General), and thereby prevented a voting qualification or prerequisite to voting or standard, practice, or procedure with respect to voting from being enforced anywhere within the State or subdivision.
(5)Timing of determinations
(A)Determinations of voting rights violations
(i)In generalAs early as practicable during each calendar year, the Attorney General shall make the determinations required by this subsection, including updating the list of voting rights violations occurring in each State and political subdivision for the previous calendar year. (ii)PublicationThe Attorney General shall make the list required under clause (i) public on the internet website of the Department of Justice.
(B)Federal register publicationA determination or certification of the Attorney General under this section shall be effective upon publication in the Federal Register. 6.Transparency regarding changes to protect voting rights (a)Notice of enacted changes (1)Notice of changesIf a State or political subdivision makes any change in any prerequisite to voting or standard, practice, or procedure with respect to voting in any election for Federal office that will result in the prerequisite, standard, practice, or procedure being different from that which was in effect as of 180 days before the date of the election for Federal office, the State or political subdivision shall provide reasonable public notice in such State or political subdivision and on the internet, of a concise description of the change, including the difference between the changed prerequisite, standard, practice, or procedure and the prerequisite, standard, practice, or procedure which was previously in effect. The public notice described in this paragraph, in such State or political subdivision and on the internet, shall be in a format that is reasonably convenient and accessible to voters with disabilities, including voters who have low vision or are blind.
(2)Deadline for noticeA State or political subdivision shall provide the public notice required under paragraph (1) not later than 48 hours after making the change involved. (b)Transparency regarding polling place resources (1)In generalIn order to identify any changes that may impact the right to vote of any person, prior to the 30th day before the date of an election for Federal office, each State or political subdivision with responsibility for allocating registered voters, voting machines, and official poll workers to particular precincts and polling places shall provide reasonable public notice in such State or political subdivision and on the internet, of the information described in paragraph (2) for precincts and polling places within such State or political subdivision. The public notice described in this paragraph, in such State or political subdivision and on the internet, shall be in a format that is reasonably convenient and accessible to voters with disabilities including voters who have low vision or are blind.
(2)Information describedThe information described in this paragraph with respect to a precinct or polling place is each of the following: (A)The name or number.
(B)In the case of a polling place, the location, including the street address, and whether such polling place is accessible to persons with disabilities.  (C)The voting-age population of the area served by the precinct or polling place, broken down by demographic group if such breakdown is reasonably available to such State or political subdivision. 
(D)The number of registered voters assigned to the precinct or polling place, broken down by demographic group if such breakdown is reasonably available to such State or political subdivision. (E)The number of voting machines assigned, including the number of voting machines accessible to voters with disabilities, including voters who have low vision or are blind. 
(F)The number of official paid poll workers assigned.  (G)The number of official volunteer poll workers assigned. 
(H)In the case of a polling place, the dates and hours of operation of such polling place. (3)Updates in information reportedIf a State or political subdivision makes any change in any of the information described in paragraph (2), the State or political subdivision shall provide reasonable public notice in such State or political subdivision and on the internet, of the change in the information not later than 48 hours after the change occurs or, if the change occurs fewer than 48 hours before the date of the election for Federal office, as soon as practicable after the change occurs. The public notice described in this paragraph in such State or political subdivision and on the internet shall be in a format that is reasonably convenient and accessible to voters with disabilities including voters who have low vision or are blind.
(c)Transparency of changes relating to demographics and electoral districts
(1)Requiring public notice of changesNot later than 10 days after making any change in the constituency that will participate in an election for Federal, State, or local office or the boundaries of a voting unit or electoral district in an election for Federal, State, or local office (including through redistricting, reapportionment, changing from at-large elections to district-based elections, or changing from district-based elections to at-large elections), a State or political subdivision shall provide reasonable public notice in such State or political subdivision and on the internet, of the demographic and electoral data described in paragraph (3) for each of the geographic areas described in paragraph (2). (2)Geographic areas describedThe geographic areas described in this paragraph are as follows:
(A)The State as a whole, if the change applies statewide, or the political subdivision as a whole, if the change applies across the entire political subdivision. (B)If the change includes a plan to replace or eliminate voting units or electoral districts, each voting unit or electoral district that will be replaced or eliminated. 
(C)If the change includes a plan to establish new voting units or electoral districts, each such new voting unit or electoral district.  (3)Demographic and electoral dataThe demographic and electoral data described in this paragraph with respect to a geographic area described in paragraph (2) are each of the following: 
(A)The voting-age population, disaggregated by age group. (B)The number of voting-age students.
(C)If it is reasonably available to the State or political subdivision involved, an estimate of the population of the area which consists of citizens of the United States who are 18 years of age or older, disaggregated by age group and status as a student.  (D)The number of registered voters, disaggregated by age group and status as a student if such breakdown is reasonably available to the State or political subdivision involved.
(E)If the change applies— (i)to a State, the actual number of votes, or (if it is not reasonably practicable for the State to ascertain the actual number of votes) the estimated number of votes received by each candidate in each statewide election held during the 5-year period which ends on the date the change involved is made; and 
(ii)to only one political subdivision, the actual number of votes, or (if it is not reasonably practicable for the political subdivision to ascertain the actual number of votes) in each subdivision-wide election held during the 5-year period which ends on the date the change involved is made. (4)Voluntary compliance by smaller jurisdiction (A)In generalCompliance with this subsection shall be voluntary for a political subdivision of a State unless the subdivision is one of the following: 
(i)A county or parish.  (ii)A municipality with a population greater than 10,000, as determined by the Bureau of the Census under the most recent decennial census. 
(iii)A school district with a population greater than 10,000, as determined by the Bureau of the Census under the most recent decennial census. (B)School district definedFor purposes of this subparagraph, the term school district means the geographic area under the jurisdiction of a local educational agency (as defined in section 9101 of the Elementary and Secondary Education Act of 1965).
(d)Rules regarding format of informationThe Attorney General may issue rules specifying a reasonably convenient and accessible format that States and political subdivisions shall use to provide public notice of information under this section. (e)No denial of right To voteThe right to vote of any person shall not be denied or abridged because the person failed to comply with any change made by a State or political subdivision to a voting qualification, standard, practice, or procedure if the State or political subdivision involved did not meet the applicable requirements of this section with respect to the change.
7.Voting offenses
(a)Permission To voteNo person acting under color of law shall fail or refuse to permit any person to vote who is entitled to vote under any provision of this Act or is otherwise qualified to vote, or willfully fail or refuse to tabulate, count and report such person's vote. (b)IntimidationNo person, whether acting under color of law or otherwise, shall intimidate, threaten, or coerce, or attempt to intimidate, threaten, or coerce any person for voting or attempting to vote, or intimidate, threaten, or coerce, or attempt to intimidate, threaten, or coerce any person for urging or aiding any person to vote or attempt to vote, or intimidate, threaten, or coerce any person for exercising the right to vote.
(c)False informationWhoever knowingly or willfully give false information as to their name, address, or period of residence in the voting district for the purpose of establishing his eligibility to register or vote, or conspires with another individual for the purpose of encouraging his false registration to vote or illegal voting, or pays or offers to pay or accepts payment either for registration to vote or for voting shall be fined not more than $5,000 or imprisoned not more than five years, or both: Provided, however, That this provision shall be applicable only to a general, special, or primary elections held solely or in part for the purpose of selecting or electing any candidate for the office of President, Vice President, presidential elector, Member of the United States Senate, Member of the United States House of Representatives, Delegate from the District of Columbia, Guam, Northern Mariana Islands, American Samoa, or the Virgin Islands, or Resident Commissioner of the Commonwealth of Puerto Rico. (d)Duplicative voting (1)In generalWhoever votes more than once in an election referred to in paragraph (2) shall be fined not more than $5,000 or imprisoned not more than five years, or both.
(2)Applicable electionsThe prohibition of this subsection applies with respect to any general, special, or primary election held solely or in part for the purpose of selecting or electing any candidate for the office of President, Vice President, presidential elector, Member of the United States Senate, Member of the United States House of Representatives, Delegate from the District of Columbia, Guam, Northern Mariana Islands, American Samoa, or the Virgin Islands, or Resident Commissioner of the Commonwealth of Puerto Rico. (3)Votes more than once definedAs used in this subsection, the term votes more than once does not include the casting of an additional ballot if all prior ballots of that voter were in validated, nor does it include the voting in two jurisdictions under section 202 of the Voting Rights Act of 1965 (52 U.S.C. 10502), to the extent two ballots are not cast for an election to the same candidacy or office.
8.Voting offenses and relief
(a)Offense for depriving voting rightsWhoever shall deprive or attempt to deprive any person of any right secured by the Twenty-sixth Amendment, this Act, or any Federal voting rights law that prohibits discrimination on the basis of age, shall be fined not more than $5,000, or imprisoned not more than five years, or both. (b)Offense for manipulation of ballotsWhoever, within a year following an election in a political subdivision in which an observer has been assigned (1) destroys, defaces, mutilates, or otherwise alters the marking of a paper ballot which has been cast in such election, or (2) alters any official record of voting in such election tabulated from a voting machine or otherwise, shall be fined not more than $5,000, or imprisoned not more than five years, or both.
(c)ConspiracyWhoever conspires to violate the provisions of subsection (a) or (b) of this section, or interferes with any right secured by the Twenty-sixth Amendment, this Act, or any Federal voting rights law that prohibits discrimination on the basis of age shall be fined not more than $5,000, or imprisoned not more than five years, or both. (d)Preventative relief (1)In generalWhenever any person has engaged or there are reasonable grounds to believe that any person is about to engage in any act or practice prohibited by the Twenty-sixth Amendment, this Act, or any Federal voting rights law that prohibits discrimination on the basis of age, the aggrieved person or (in the name of the United States) the Attorney General may institute an action for preventative relief, including an application for a temporary or permanent injunction, restraining order, or other order, and including an order directed to the State and State or local election officials to require them—
(A)to permit persons listed under this Act to vote; and  (B)to count such votes.
(2)Preliminary relief
(A)In generalIn any action for preliminary relief described in this subsection, the court shall grant the relief if the court determines that the complainant has raised a serious question whether the challenged voting qualification or prerequisite to voting or standard, practice, or procedure violates this Act or the Constitution and, on balance, the hardship imposed upon the defendant by the grant of the relief will be less than the hardship which would be imposed upon the plaintiff if the relief were not granted. In balancing the harms, the court shall give due weight to the fundamental right to cast an effective ballot. (B)Additional Factors to be consideredIn making its determination under this paragraph, with respect to a change in any voting qualification, prerequisite to voting, or standard, practice, or procedure with respect to voting, the court shall consider all relevant factors and give due weight to the following factors, if they are present: 
(i)Whether the qualification, prerequisite, standard, practice, or procedure in effect prior to the change was adopted as a remedy for a Federal court judgment, consent decree, or admission regarding— (I)discrimination on the basis of age in violation of the Twenty-sixth Amendment; 
(II)a violation of this Act; or  (III)voting discrimination on the basis of age in violation of any other Federal or State law.
(ii)Whether the qualification, prerequisite, standard, practice, or procedure in effect prior to the change served as a ground for the dismissal or settlement of a claim alleging—  (I)discrimination on the basis of age in violation of the Twenty-sixth Amendment; 
(II)a violation of this Act; or  (III)voting discrimination on the basis of age in violation of any other Federal or State law. 
(iii)Whether the change was adopted fewer than 180 days before the date of the election with respect to which the change is to take effect.  (iv)Whether the defendant failed to provide timely or complete notice of the adoption of the change as required by applicable Federal or State law.
(3)Public interestA jurisdiction’s inability to enforce its voting or election laws, regulations, policies, or redistricting plans, standing alone, shall not be deemed to constitute irreparable harm to the public interest or to the interests of a defendant in an action arising under the U.S. Constitution or any Federal law that prohibits discrimination on the basis of age in the voting process, for the purposes of determining whether a stay of a court’s order or an interlocutory appeal under section 1253 of title 28, United States Code, is warranted. (e)Notification to Attorney GeneralWhenever in any political subdivision in which there are observers appointed pursuant to this Act, a person alleges to such observer within forty-eight hours after the closing of the polls, that notwithstanding (1) their listing under this Act or registration by an appropriate election official and (2) their eligibility to vote, they have not been permitted to vote in such election, the observer shall forthwith notify the Attorney General if such allegations in the opinion of such observer appear to be well founded. Upon receipt of such notification the Attorney General may forthwith file with the district court an application for an order providing for the marking, casting, and counting of the ballots of such persons and requiring the inclusion of their votes in the total vote before the results of such election shall be deemed final and any force or effect given thereto. The district court shall hear and determine such matters immediately after the filing of such application. The remedy provided in this subsection shall not preclude any other remedy available under State or Federal law.
(f)Jurisdiction of proceedingsThe district courts of the United States shall have jurisdiction of proceedings instituted pursuant to this Act and shall exercise the same without regard to whether a person asserting rights under the provisions of this Act shall have exhausted any administrative or other remedies that may be provided by law. (g)Attorney’s feesIn any action or proceeding to enforce the voting guarantees of the Twenty-sixth Amendment, the court, in its discretion, may allow the prevailing party, other than the United States, a reasonable attorney’s fee, reasonable expert fees, and other reasonable litigation expenses, as part of the costs.
9.SeverabilityIf any provision of this Act or the application of such provision to any person or circumstance is held invalid, the remainder of this Act and the application of such provision to other persons or circumstances shall not be affected thereby. 10.DefinitionsIn this Act: 
(1)Age groupThe term age group means the number of individuals who are 18 years or older, disaggregated by the number of individuals in each five year age period.  (2)Demographic groupThe term demographic group means each group which section 3 protects from the denial or abridgement of the right to vote on account of age.
(3)Institution of higher educationThe term institution of higher education has the meaning given that term in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)).  (4)Election for Federal officeThe term election for Federal office means any general, special, primary, or runoff election held solely or in part for the purpose of electing any candidate for the office of President, Vice President, Presidential elector, Senator, Member of the House of Representatives, or Delegate or Resident Commissioner to the Congress.
(5)Persons with disabilitiesthe term persons with disabilities, means individuals with a disability, as defined in section 3 of the Americans with Disabilities Act of 1990. (6)StudentThe term student means an individual who is enrolled at the institution of higher education as an undergraduate or graduate student on a full-time or part-time basis, including an individual who is solely enrolled in an online course. 
(7)Voting-age populationThe term voting-age population means the numerical size of the population within a State, within a political subdivision, or within a political subdivision that contains Indian lands, that consists of persons 18 years of age or older, as calculated by the Bureau of the Census under the most recent decennial census. (8)Youth age voterThe term youth age voter means any eligible voter under the age of 25 years old on the date of the election in which such eligible voter is voting. 

